Exhibit 10.1

 

Spotify AB

Birger Jarlsgatan 61

113 56 Stockholm, Sweden

 

December 17, 2015

 

SFX Entertainment, Inc.

902 Broadway 15th Fl

New York, NY 10010

Attention: Howard Tytel

 

Re:                             Settlement Agreement re: Content License
Agreement effective as of July 14, 2015 (the “Content License Agreement”) by and
among Spotify AB, a company registered in Sweden under the number 556703-7485
(“Spotify”), SFX Entertainment, Inc., a company organized under the laws of
Delaware (“SFX”), and Beatport LLC, a limited liability company organized under
the laws of Colorado (“Beatport”, together with SFX, collectively, the
“Providers”).

 

Dear Howard:

 

The Providers, Spotify and Robert F.X. Sillerman (“Sillerman”) wish to amicably
settle the disputes among them relating to the Content License Agreement. Terms
used but not defined herein (the “Settlement Agreement”) shall have the meaning
given to such terms in the Content License Agreement or in the Promissory Note
(the “Note”) executed concurrently herewith to be held in escrow and attached
hereto as Exhibit A. By executing this Settlement Agreement in the spaces
provided below, Spotify, the Providers and Sillerman (each a “Party” and,
collectively, the “Parties”) agree as follows:

 

1.              Except as otherwise set forth in this Agreement, the Content
License Agreement is hereby terminated and of no further force or effect.

 

2.              Notwithstanding Paragraph 1 above, the Providers acknowledge
that they are obligated to return to Spotify the advance of Ten Million United
States Dollars (USD $10,000,000) (the “Advance”), which was paid to SFX pursuant
to the Content License Agreement. Providers’ repayment obligation shall be paid
as set forth in Paragraph 3; provided, however, that if Providers fail to make
in full any payment on or before the date specified in Paragraph 3(a) for such
payment including such interest as may be due under Paragraph 4 (any such
failure being referred to as a “Payment Default” under this Settlement
Agreement), then Providers’ repayment obligations shall be governed exclusively
by the Note, subject to Paragraph 6 below.

 

--------------------------------------------------------------------------------


 

3.              Payments; Prepayments.

 

a.              Payments. The Advance shall be payable as follows:

 

i.                  U.S.$1,500,000.00 to be paid on Thursday, December 17, 2015
(“First Payment Installment”);

 

ii.               U.S.$1,000,000.00 on or before Thursday, December 17, 2015
(“Second Payment Installment”);

 

iii.          in 12 equal consecutive installments of U.S.$416,666.66 on the
1st and 15th of every month, beginning on January 15, 2016; and

 

iv.           U.S.$2,500,000.08 to be paid on or before July 15, 2016;

 

provided, however, that all amounts then outstanding under this Settlement
Agreement, including all accrued and unpaid interest and other amounts payable
under the Settlement Agreement shall be due and payable on the Maturity Date.

 

b.              Optional Prepayments. Providers may prepay the Advance in whole
or in part at any time or from time to time without penalty or premium by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment.

 

c.               Beatport Asset Sale Prepayments. If at any time or from time to
time, the Providers or any of their subsidiaries shall receive Net Cash Proceeds
from any Beatport Asset Sale, then, within five (5) Business Days of the date of
receipt by the Providers or such subsidiary of such Net Cash Proceeds, the
Advance shall be mandatorily prepaid by an amount equal to such Net Cash
Proceeds up to 50% of the amount then outstanding under this Settlement
Agreement, including all accrued and unpaid interest and other amounts payable
hereunder; provided, however, that any portion of such Net Cash Proceeds that
are not applied to prepay the Advance pursuant to this sentence shall only be
used for the working capital purposes of SFX and its subsidiaries and shall not
be applied to (A) the payment, redemption or other purchase of other
indebtedness of SFX or any of its subsidiaries or (B) the payment of dividends
or distributions on, or the payment, redemption or other purchase of, Equity
Interests of SFX or any of its subsidiaries.

 

d.              Guaranty. Sillerman hereby unconditionally and irrevocably
guarantees to Spotify the due and punctual payment of the obligations and
liabilities of the Providers arising under or in connection with this Settlement
Agreement solely with respect to the First Payment Installment and the Second
Payment Installment (the “Guaranteed Obligations”) as and when the same shall
become due and payable, whether at maturity, by declaration or otherwise,
according to the terms hereof. In the case of failure by the Providers to
punctually pay the Guaranteed Obligations, Sillerman hereby agrees to pay such
obligations punctually as and when the same shall become due and payable,
whether at maturity or by declaration or otherwise as if such payment were made
by the Providers. The

 

2

--------------------------------------------------------------------------------


 

obligations of Sillerman under this Paragraph 3(d) shall be unconditional and
absolute and shall not be released, discharged or otherwise affected by any
defense to any of the obligations hereunder, and Sillerman, to the extent
permitted by law, hereby waives any defense to any of the obligations hereunder.

 

4.              Interest.

 

a.              Interest Rate. Except as otherwise provided herein, the
outstanding principal amount of the Advance shall bear interest at the
Applicable Rate from the date first written above until the Advance is paid in
full, whether at maturity, upon acceleration, by prepayment or otherwise.

 

b.              Interest Payment Dates. Interest shall be payable in arrears to
Spotify on each Interest Payment Date.

 

c.               Default Interest. If any amount payable hereunder is not paid
when due, whether at stated maturity, by acceleration or otherwise, such overdue
amount shall bear interest at the Default Rate from the date of such non-payment
until such amount is paid in full.

 

d.              Computation of Interest. All computations of interest shall be
made on the basis of a year of 365 days, and the actual number of days elapsed.
Interest shall accrue on the Advance from the date first written above, and
shall not accrue on an installment payment on the Advance on the day on which
the installment is paid.

 

5.              Note.

 

a.              The Note attached as Exhibit A to this Settlement Agreement
shall be fully executed concurrently herewith. All additional terms set forth in
the Note shall be incorporated herein mutatis mutandis.

 

b.              The Note shall be held in escrow by Spotify as designated escrow
agent (the “Escrow Agent”). Upon the earlier to occur of (i) a Payment Default
and (ii) the incurrence by SFX or any of its subsidiaries, in one or more
transactions, of indebtedness having an aggregate principal amount exceeding
U.S.$5,000,000.00 (other than any incurrence of indebtedness the net proceeds of
which are applied in full to refinance indebtedness outstanding on the date
first written above), the Note shall be deemed automatically released from
escrow; provided, however, that the Note shall not be released from escrow upon
the occurrence of an event described in clause (ii) above if the Providers make
an optional prepayment of the Advance in the amount of at least
U.S.$1,000,000.00 pursuant to paragraph 3(b) above prior to or at the time of
such

 

3

--------------------------------------------------------------------------------


 

occurrence. The Note shall thereupon become immediately due and payable, and
Spotify shall be entitled to pursue any and all remedies available to it under
the Note and applicable law to obtain prompt collection on the Note.

 

c.               Following the release of the Note from escrow, Providers’
obligations to repay the Advance and interest shall be governed exclusively by
the Note and Paragraph 6 below.

 

d.              Providers’ payment obligations under the Note shall be
guaranteed by Sillerman to the extent set forth in the Note and Paragraph 6
below.

 

6.              Notwithstanding Paragraph 1 above, the Providers and Sillerman
acknowledge that the following agreements shall survive the termination of the
Content License Agreement:

 

a.              The Irrevocable Transfer Agent Instructions, dated as of July
14, 2015 between SFX and Continental Stock Transfer & Trust, Inc. (the
“Instruction Letter”), which Instruction Letter shall only be applicable in the
case of either a Payment Default under this Settlement Agreement or an Event of
Default under the Note.

 

b.              The Springing Guaranty, dated as of July 14, 2015 between Robert
FX Sillerman and Spotify (the “Springing Guaranty”).

 

7.              Notwithstanding Paragraph 1 above, the Providers acknowledge
that Section 13 of the Content License Agreement (Bulk Pricing) shall survive
the termination of the Content License Agreement; but shall only survive until
July 14, 2016.

 

8.              Effective as of the date hereof, each of the Providers and
Sillerman hereby releases and forever discharges all claims, liabilities and
obligations of any kind that each of the Providers and Sillerman has now or may
have against Spotify in connection with or relating to the Content License
Agreement, except as such claims, liabilities or obligations are in connection
with or relate to Section 13 of the Content License Agreement; provided,
however, that in the event that Spotify’s release is deemed ineffective as
provided in Clause 9 below, such release by Providers shall also be ineffective.

 

9.              Effective as of the date hereof, Spotify hereby releases and
forever discharges all claims, liabilities and obligations of any kind that
Spotify has now or may have against each Provider and Sillerman in connection
with or relating to the Content License Agreement, with the exception of the
obligation to pay the Advance and the obligations under the Instruction Letter
and the Springing Guaranty; provided, however, that in the event of a Payment
Default under this Settlement Agreement or an Event of Default under the Note,
such release by Spotify shall be ineffective.

 

10.       This letter agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflicts of laws
principles. Each party to this

 

4

--------------------------------------------------------------------------------


 

letter agreement hereby irrevocably agrees that any legal action or proceeding
arising out of or relating to this letter agreement shall be brought exclusively
in either the Supreme Court, State of New York, New York County, Commercial
Division or the United States District Court for the Southern District of New
York and hereby irrevocably submits to the personal jurisdiction and venue of
such courts for the purposes thereof and expressly waives any claim of improper
venue and any claim that such courts are an inconvenient forum.

 

11.       Each party represents that it is fully and duly authorized to enter
into this Settlement Agreement and to make all promises set forth in this
Settlement Agreement. The persons signing this Settlement Agreement on behalf of
any of the Parties, represent and warrant that such persons have the full right
and authority to enter into this Settlement Agreement on behalf of that Party
and to fully bind that Party to the terms and obligations of this Settlement
Agreement. The Parties further warrant and represent that the terms of this
Settlement Agreement are not inconsistent with any other contractual
obligations, express or implied, which they may have and does not violate any
law, rule, regulation, order, or court order to which they are subject.

 

12.       This letter agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Delivery of the executed signature pages by fax or PDF
shall constitute effective and binding execution and delivery of this letter
agreement.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

Please acknowledge that this letter agreement accurately reflects the agreement
among Spotify, SFX, Beatport and Sillerman regarding the matters set forth above
by executing this letter agreement in the space provided below.

 

Attachment

 

 

Sincerely,

 

 

 

SPOTIFY AB

 

 

 

 

 

 

 

By:

/s/ Stefan Blom

 

Name:

 

 

Title:

 

 

 

Accepted and agreed as of the date first set forth above:

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

Name:

Richard Rosenstein

 

Title:

Chief Financial Officer

 

 

 

 

 

 

BEATPORT LLC

 

 

 

 

 

 

By:

/s/ Richard Rosenstein

 

Name:

Richard Rosenstein

 

Title:

Chief Financial Officer

 

 

 

 

 

 

ROBERT F.X. SILLERMAN

 

 

 

 

 

 

 

 

/s/ Robert F.X. Sillerman

 

Letter Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SETTLEMENT AGREEMENT

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND MAY NOT
BE SOLD OR TRANSFERRED EXCEPT PURSUANT TO AN EXEMPTION FROM, OR OTHERWISE IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF SUCH ACT.

 

PROMISSORY NOTE AND GUARANTY

 

December 17, 2015

U.S.$10,000,000.00

 

FOR VALUE RECEIVED, and subject to the terms and conditions set forth herein,
SFX ENTERTAINMENT, INC. (the “Maker”), hereby unconditionally promises to pay to
the order of SPOTIFY AB or its assigns (the “Noteholder” or “Spotify”), and
together with the Maker and the Guarantor (as defined in Section 3), the
“Parties”), the principal amount of U.S.$10,000,000.00 (the “Loan”), together
with all accrued interest thereon, as provided in this Promissory Note and
Guaranty (the “Note”, as the same may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms).

 

1.              Definitions. Capitalized terms used herein shall have the
meanings set forth in this Section 1.

 

“Applicable Rate” means the rate per annum equal to 2.5%.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Beatport Asset Sale” means any sale, conveyance, transfer or other disposition
(or series of related sales, conveyances, transfers or dispositions) of all or
substantially all of the Beatport Platform.

 

“Beatport Platform” means the Beatport music service on Beatport.com, and its
iOS and Android apps.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in either New York City or Stockholm, Sweden, are authorized or
required by law to close.

 

“Change of Control” means the occurrence of, after the date first written above,
the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the Maker and its
subsidiaries, taken as a whole, to any Person.

 

“Default” means any of the events specified in Section 8 which constitutes an
Event of Default or which, upon the giving of notice, the lapse of time, or both
pursuant to Section 8 would, unless cured or waived, become an Event of Default.

 

“Default Rate” means, at any time, the Applicable Rate plus 2.0%.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests),

 

--------------------------------------------------------------------------------


 

and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“Event of Default” has the meaning set forth in Section 8.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Loan Payment Installment” has the meaning set forth in Section 2.1(a)

 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
municipal or any other level, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of, or pertaining to, government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“Highest Lawful Rate” has the meaning set forth in Section 10.

 

“Interest Payment Date” means the date of the payment in Section 2.1(b) and
thereafter, the 15th and last day of every month.

 

“Law” as to any Person, means any law (including common law), statute,
ordinance, treaty, rule, regulation, policy or requirement of any Governmental
Authority and authoritative interpretations thereon, whether now or hereafter in
effect, in each case, applicable to or binding on such Person or any of its
properties or to which such Person or any of its properties is subject.

 

“Loan” has the meaning set forth in the introductory paragraph.

 

“Maker” has the meaning set forth in the introductory paragraph.

 

“Maturity Date” means the earlier of (a) July 15, 2016 and (b) the date on which
all amounts under this Note shall become due and payable pursuant to Section 9.

 

“Net Cash Proceeds” means in connection with any Beatport Asset Sale, the
proceeds in the form of cash and cash equivalents (including any such proceeds
actually received from deferred payments), net of attorneys’ fees, accountants’
fees, investment banking fees, and other customary fees and expenses actually
incurred in connection therewith (including customary brokers’ fees) and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements).

 

“Note” has the meaning set forth in the introductory paragraph.

 

“Noteholder” has the meaning set forth in the introductory paragraph.

 

“Order” as to any Person, means any order, decree, judgment, writ, injunction,
settlement agreement, requirement or determination of an arbitrator or a court
or other Governmental Authority, in each case, applicable to or binding on such
Person or any of its properties or to which such Person or any of its properties
is subject.

 

2

--------------------------------------------------------------------------------


 

“Parties” has the meaning set forth in the introductory paragraph.

 

“Person” means any individual, corporation, limited liability company, trust,
joint venture, association, company, limited or general partnership,
unincorporated organization, Governmental Authority or other entity.

 

“Second Loan Payment Installment” has the meaning set forth in Section 2.1(b).

 

“Settlement Agreement” means the agreement dated as of even date herewith
between Spotify, the Maker, Beatport LLC, and Robert FX Sillerman.

 

“Springing Guaranty” means the Springing Guaranty, dated as of July 14, 2015,
between Guarantor and Spotify.

 

“Voting Stock” of a Person means all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.

 

2.              Payments; Prepayments.

 

2.1                Payments. The Loan shall be payable as follows:

 

(a)                U.S.$1,500,000.00 to be paid on Thursday, December 17, 2015
(“First Payment Installment”);

 

(b)                U.S.$1,000,000.00 on or before Thursday, December 17, 2015
(“Second Payment Installment”);

 

(c)                 in 12 equal consecutive installments of U.S.$416,666.66 on
the 1st and 15th day of every month, beginning on January 15, 2016; and

 

(d)                U.S.$2,500,000.08 to be paid on or before July 15, 2016;

 

provided, however, that all amounts then outstanding under this Note, including
all accrued and unpaid interest and other amounts payable under the Note shall
be due and payable on the Maturity Date.

 

2.2                Optional Prepayments. The Maker may prepay the Loan in whole
or in part at any time or from time to time without penalty or premium by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment. No prepaid amounts may be reborrowed.

 

2.3                Beatport Asset Sale Prepayments. If at any time or from time
to time, the Maker or any of its subsidiaries shall receive Net Cash Proceeds
from any Beatport Asset Sale, then, within five (5) Business Days of the date of
receipt by the Maker or such subsidiary of such Net Cash Proceeds, the Loan
shall be mandatorily prepaid by an amount equal to such Net Cash Proceeds

 

3

--------------------------------------------------------------------------------


 

up to 50% of the amount then outstanding under this Note, including all accrued
and unpaid interest and other amounts payable hereunder; provided, however, that
any portion of such Net Cash Proceeds that are not applied to prepay the Loan
pursuant to this sentence shall only be used for the working capital purposes of
the Maker and its subsidiaries and shall not be applied to (A) the payment,
redemption or other purchase of other indebtedness of the Maker or any of its
subsidiaries or (B) the payment of dividends or distributions on, or the
payment, redemption or other purchase of, Equity Interests of the Maker or any
of its subsidiaries. No prepaid amounts may be reborrowed.

 

3.              Guaranty.

 

3.1                Robert F.X. Sillerman (the “Guarantor”) hereby
unconditionally and irrevocably guarantees to the Noteholder the due and
punctual payment of the obligations and liabilities of the Maker arising under
or in connection with this Note solely with respect to the First Loan Payment
Installment and the Second Loan Payment Installment (the “Guaranteed
Obligations”) as and when the same shall become due and payable, whether at
maturity, by declaration or otherwise, according to the terms hereof. In the
case of failure by the Maker to punctually pay the Guaranteed Obligations, the
Guarantor hereby agrees to pay such obligations punctually as and when the same
shall become due and payable, whether at maturity or by declaration or otherwise
as if such payment were made by the Maker. The obligations of the Guarantor
under this Section 3 shall be unconditional and absolute and shall not be
released, discharged or otherwise affected by any defense to any of the
obligations hereunder, and the Guarantor, to the extent permitted by law, hereby
waives any defense to any of the obligations hereunder.

 

3.2                Guarantor further acknowledges that the Springing Guaranty
shall remain in place and in full force and effect.

 

4.              Interest.

 

4.1                Interest Rate. Except as otherwise provided herein, the
outstanding principal amount of the Loan shall bear interest at the Applicable
Rate from the date first written above until the Loan is paid in full, whether
at maturity, upon acceleration, by prepayment or otherwise.

 

4.2                Interest Payment Dates. Interest shall be payable in arrears
to the Noteholder on each Interest Payment Date.

 

4.3                Default Interest. If any amount payable hereunder is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such overdue amount shall bear interest
at the Default Rate from the date of such non-payment until such amount is paid
in full.

 

4.4                Computation of Interest. All computations of interest shall
be made on the basis of a year of 365 days, and the actual number of days
elapsed. Interest shall accrue on the Loan from the date first written above,
and shall not accrue on the Loan on the day on which it is paid.

 

5.              Payment Mechanics.

 

5.1                Manner of Payment. All payments of interest and principal
shall be made in lawful money of the United States of America no later than
10:00 AM New York City time on the date

 

4

--------------------------------------------------------------------------------


 

on which such payment is due by wire transfer of immediately available funds to
the Noteholder’s account at a bank specified by the Noteholder in writing to the
Maker from time to time.

 

5.2                Application of Payments. All payments made hereunder shall be
applied first, to the payment of any fees or charges outstanding hereunder,
second, to accrued interest and third, to the payment of the principal amount
outstanding under the Note.

 

5.3                Business Day Convention. Whenever any payment to be made
hereunder shall be due on a day that is not a Business Day, such payment shall
be made on the next succeeding Business Day and such extension will be taken
into account in calculating the amount of interest payable under this Note.

 

5.4                Evidence of Debt. The Noteholder is authorized to record on
the grid attached hereto as Schedule A the Loan made to the Maker and each
payment or prepayment thereof. The entries made by the Noteholder shall, to the
extent permitted by applicable Law, be prima facie, but rebuttable, evidence of
the existence and amounts of the obligations of the Maker therein recorded;
provided, however, that the failure of the Noteholder to record such payments or
prepayments, or any inaccuracy therein, shall not in any manner affect the
obligation of the Maker or the Guarantor to repay (with applicable interest) the
Loan in accordance with the terms of this Note.

 

6.              Representations and Warranties of the Maker. The Maker hereby
represents, warrants and covenants to the Noteholder as follows:

 

6.1                Existence. The Maker is a corporation duly incorporated,
validly existing and in good standing under the laws of the state of its
jurisdiction of organization and has the requisite power and authority, and the
legal right, to own, lease and operate its properties and assets and to conduct
its business as it is now being conducted.

 

6.2                Power and Authority. The Maker has the power and authority,
and the legal right, to execute and deliver this Note and to perform its
obligations hereunder.

 

6.3                Authorization; Execution and Delivery. The execution and
delivery of this Note by the Maker and the performance of its obligations
hereunder have been duly authorized by all necessary corporate action in
accordance with all applicable Laws. The Maker has duly executed and delivered
this Note.

 

6.4                No Approvals. No consent or authorization of, filing with,
notice to or other act by, or in respect of, any Governmental Authority or any
other Person is required in order for the Maker to execute, deliver, or perform
any of its obligations under this Note.

 

6.5                No Violations. The execution and delivery of this Note and
the consummation by the Maker of the transactions contemplated hereby do not and
will not (a) violate any provision of the Maker’s organizational documents; (b)
violate any Law or Order applicable to the Maker or by which any of its
properties or assets may be bound; or (c) constitute a default under any
material agreement or contract by which the Maker may be bound.

 

5

--------------------------------------------------------------------------------


 

6.6                Enforceability. The Note is a valid, legal and binding
obligation of the Maker, enforceable against the Maker in accordance with its
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

6.7                Additional Indebtedness. If any indebtedness is incurred by
the Maker or any of its wholly-owned subsidiaries on or after the date first
written above and the proceeds of such indebtedness are to be utilized to make a
payment on this Note, the agreement or instrument relating to such indebtedness
shall contain appropriate provisions such that the amounts paid to the
Noteholder under this Note with such proceeds on or after the date of such
incurrence qualify as having been earmarked by the Maker or its wholly-owned
subsidiaries, as applicable, for repayment of this Note under the earmarking
doctrine under Section 547 of the Bankruptcy Code, up to the amount of such
indebtedness.

 

7.              Representations and Warranties of the Guarantor. The Guarantor
hereby represents, warrants and covenants to the Noteholder as follows:

 

7.1                Existence. The Guarantor has the power and authority, and the
legal right, to execute and deliver this Note and to perform its obligations
hereunder.

 

7.2                Execution and Delivery. The Guarantor has duly executed and
delivered this Note.

 

7.3                No Approvals. No consent or authorization of, filing with,
notice to or other act by, or in respect of, any Governmental Authority or any
other Person is required in order for the Guarantor to execute, deliver, or
perform any of its obligations under this Note.

 

7.4                No Violations. The execution and delivery of this Note and
the consummation by the Guarantor of the transactions contemplated hereby do not
and will not (a) violate any Law or Order applicable to the Guarantor or by
which any of its properties or assets may be bound; or (b) constitute a default
under any material agreement or contract by which the Guarantor may be bound.

 

7.5                Enforceability. The Note is a valid, legal and binding
obligation of the Guarantor, enforceable against the Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

8.              Events of Default. The occurrence of any of the following shall
constitute an Event of Default hereunder:

 

8.1                Failure to Pay. The Maker or Guarantor fail to pay (a) any
principal amount of the Loan when due; or (b) interest or any other amount when
due and such failure continues for 5 Business Days.

 

8.2                Breach of Representations and Warranties. Any representation
or warranty made or deemed made by the Maker or the Guarantor to the Noteholder
herein is incorrect in any material respect.

 

6

--------------------------------------------------------------------------------


 

8.3                Breach of Covenants. The Maker or the Guarantor fails to
observe or perform any covenant, obligation, condition or agreement contained in
this Note other than that specified in Section 8.1 and such failure continues
for 30 days after written notification of such failure by Noteholder.

 

8.4                Change of Control. Upon the occurrence of any Change of
Control.

 

8.5                Cross-Defaults. The Maker or any of its subsidiaries fails to
pay when due any of their respective indebtedness (other than indebtedness under
this Note) or any interest or premium thereon when due (whether by scheduled
maturity, acceleration, demand or otherwise) and such failure continues after
the applicable grace period, if any, specified in the agreement or instrument
relating to such indebtedness, provided that, a default, event or condition
described in this Section 8.5 shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in this Section 8.5 has occurred and is continuing with respect
to indebtedness the outstanding principal amount of which exceeds in the
aggregate U.S.$40,000,000.00.

 

8.6                Bankruptcy.

 

(a)                the Maker commences any case, proceeding or other action (i)
under any existing or future law relating to bankruptcy, insolvency,
reorganization, or other relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a receiver, trustee, custodian,
conservator or other similar official for it or for all or any substantial part
of its assets, or the Maker makes a general assignment for the benefit of its
creditors;

 

(b)                there is commenced against the Maker any case, proceeding or
other action of a nature referred to in clause (a) above which (i) results in
the entry of an order for relief or any such adjudication or appointment or (ii)
remains undismissed, undischarged or unbonded for a period of 45 days;

 

(c)                 there is commenced against the Maker any case, proceeding or
other action seeking issuance of a warrant of attachment, execution or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which has not been vacated, discharged, or
stayed or bonded pending appeal within 45 days from the entry thereof; or

 

(d)                the Maker takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (a), (b) or (c) above.

 

8.7                Judgments. One or more judgments or decrees that exceed
U.S.$2,500,000.00 in the aggregate are entered against the Maker or any of its
wholly-owned subsidiaries and such judgments or decrees have not been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof.

 

9.              Remedies. Upon the occurrence of an Event of Default and at any
time thereafter during the continuance of such Event of Default, the Noteholder
may at its option, by written notice to the

 

7

--------------------------------------------------------------------------------


 

Maker (a) declare the entire principal amount of this Note, together with all
accrued interest thereon and all other amounts payable hereunder, immediately
due and payable and/or (b) exercise any or all of its rights, powers or remedies
under applicable law; provided, however that, if an Event of Default described
in Section 8.6 shall occur, the principal of and accrued interest on the Loan
shall become immediately due and payable without any notice, declaration or
other act on the part of the Noteholder.

 

10.       Miscellaneous.

 

10.1         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or by electronic mail
or mailed by federal express or commercial courier, registered or certified mail
(return receipt requested), postage prepaid, to the Parties at the following
addresses (or at such other address for a party as shall be specified by like
notice; provided that notices of a change of address shall be effective only
upon receipt thereof).

 

(a)               if to the Holder, to:

 

Spotify AB
Birger Jarlsgatan 61

113 56, Stockholm, Sweden

Attention: Corporate Legal Affairs

Email: corporate@spotify.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY, 10036
Attention: David J. Goldschmidt, Esq.
Email: david.goldschmidt@skadden.com

 

(b)               if to the Maker, to:

 

SFX Entertainment, Inc.
902 Broadway

New York, NY 10010

Attention: Legal Affairs

Email: Howard@sfxii.com

 

with a copy (which shall not constitute notice) to:

 

SFX Entertainment, Inc.

902 Broadway

New York, NY 10010

Attention: Legal Affairs

Email: jseiden@sfxii.com

 

(c)                if to the Guarantor, to:

 

Robert F.X. Sillerman

 

8

--------------------------------------------------------------------------------


 

902 Broadway

New York, NY 10010

Email: one@sfxii.com

 

with a copy (which shall not constitute notice) to:

 

Fried Frank

One New York Plaza

New York, New York 10004

Attention: Philip Richter

Email: philip.richter@friedfrank.com

 

10.2         Expenses. The Maker shall reimburse the Noteholder on demand for
all reasonable out-of-pocket costs, expenses and fees (including reasonable
expenses and fees of its outside counsel) incurred by the Noteholder (not to
exceed 10% of the original principal amount of the Loan) in connection with the
enforcement of the Noteholder’s rights hereunder.

 

10.3         Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

10.4         Submission to Jurisdiction. EACH PARTY TO THIS NOTE HEREBY
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS NOTE OR ANY AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE BROUGHT EXCLUSIVELY IN EITHER THE SUPREME COURT, STATE OF NEW YORK, NEW
YORK COUNTY, COMMERCIAL DIVISION, OR THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE AN
INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO THE ADDRESS REFERRED TO IN SECTION 10.1, SUCH SERVICE TO
BECOME EFFECTIVE TEN DAYS AFTER SUCH MAILING.

 

10.5         Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
THE MAKER, BY EXECUTION HEREOF, THE GUARANTOR, BY EXECUTION HEREOF, AND THE
NOTEHOLDER, BY ACCEPTANCE HEREOF, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON
THIS NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS NOTE, OR ANY
LITIGATION ARISING OUT OF ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY WITH RESPECT HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT TO THE NOTEHOLDER TO ACCEPT THIS NOTE.

 

9

--------------------------------------------------------------------------------


 

10.6         Counterparts; Integration; Effectiveness. This Note and any
amendments, waivers, consents or supplements hereto may be executed in
counterparts, each of which shall constitute an original, but all taken together
shall constitute a single contract. This Note constitutes the entire contract
among the Parties with respect to the subject matter hereof and supersede all
previous agreements and understandings, oral or written, with respect thereto.
Delivery of an executed counterpart of a signature page to this Note by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Note.

 

10.7         Successors and Assigns. This Note may be assigned, transferred or
negotiated by the Noteholder to any Person at any time without notice to or the
consent of the Maker or the Guarantor. Neither the Maker nor the Guarantor may
assign or transfer this Note or any of its rights hereunder without the prior
written consent of the Noteholder. This Note shall inure to the benefit of and
be binding upon the Parties hereto and their permitted assigns.

 

10.8         Waiver of Notice. The Maker and the Guarantor hereby waive
presentment, demand for payment, protest, notice of dishonor, notice of protest
or nonpayment, notice of acceleration of maturity and diligence in connection
with the enforcement of this Note or the taking of any action to collect sums
owing hereunder.

 

10.9         Usury Savings Clause. Anything herein to the contrary
notwithstanding, if during any period for which interest is computed hereunder,
the amount of interest computed on the basis provided for in this Note, together
with all fees, charges and other payments which are treated as interest under
applicable law, as provided for herein or in any other document executed in
connection herewith, would exceed the amount of such interest computed on the
basis of the Highest Lawful Rate (as defined below), the Maker shall not be
obligated to pay, and the Noteholder shall not be entitled to charge, collect,
receive, reserve or take, interest in excess of the Highest Lawful Rate, and
during any such period the interest payable hereunder shall be computed on the
basis of the Highest Lawful Rate. As used herein, “Highest Lawful Rate” means
the maximum non-usurious rate of interest, as in effect from time to time, which
may be charged, contracted for, reserved, received or collected by the
Noteholder in connection with this Note under applicable law.

 

10.10                                         Amendments and Waivers. No term of
this Note may be waived, modified or amended except by an instrument in writing
signed by the Parties. Any waiver of the terms hereof shall be effective only in
the specific instance and for the specific purpose given.

 

10.11                                         Headings. The headings of the
various Sections and subsections herein are for reference only and shall not
define, modify, expand or limit any of the terms or provisions hereof.

 

10.12                                         No Waiver; Cumulative Remedies. No
failure to exercise and no delay in exercising on the part of the Noteholder, of
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10

--------------------------------------------------------------------------------


 

10.13                                         Severability. If any term or
provision of this Note is invalid, illegal or unenforceable in any jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other term
or provision of this Note or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Maker and the Guarantor have executed and delivered this
Note on the date first written above.

 

 

 

SFX ENTERTAINMENT, INC., as the Maker

 

 

 

/s/ Richard Rosenstein

 

 

 

 

 

ROBERT F.X. SILLERMAN, as the Guarantor

 

 

 

/s/ Robert F.X. Sillerman

 

[Maker and Guarantor Signature Page to SFX Promissory Note and Guaranty]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED:

 

 

 

SPOTIFY AB, as the Noteholder

 

 

 

 

 

 

By:

/s/ Stefan Blom

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Noteholder Signature Page to SFX Promissory Note and Guaranty]

 

--------------------------------------------------------------------------------


 

SCHEDULE A: PAYMENTS ON THE LOAN

 

Date of Loan

 

Amount of
Loan

 

Amount of
Principal Paid

 

Unpaid
Principal
Amount of
Note

 

Name of
Person Making
the Notation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sch. A-1

--------------------------------------------------------------------------------